DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Claims 1-22, as originally filed, are pending.  Claims 1-22 have been examined on the merits.
Objection to the Drawings
The drawings filed 5/7/2019 are objected to since Fig. 1 is grainy where the schematic components are too small to be discernable.  Further, Fig. 3 is also grainy where parts of the separation component structures appear to be missing.  Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified 

Claim Objection
Claim 9 is objected to due to the following informality: 
Claim 9 recites “a liquid selected from the group consisting of whole blood, plasma, serum, saliva, urine, cerebrospinal fluid, water, and fruit and vegetable juices.”  (Emphasis added).  If Applicant wants the listed materials in Markush format, it is suggested that the Markush group should be in the form of “a liquid selected from the group consisting of A, B, and C.”  That is, it is suggested that the claim be amended to “a liquid selected from the group consisting of whole blood, plasma, serum, saliva, urine, cerebrospinal fluid, water, [[and]] fruit juices and vegetable juices.”  

Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 10 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claims 9 and 10 are rejected on the basis that they contain improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical 
First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. 
Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  See MPEP § 706.03(y).
For claim 9, the Markush grouping of “whole blood, plasma, serum, saliva, urine, cerebrospinal fluid, water, and fruit [sic] and vegetable juices” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the alternatives are not all liquids derived from an animal sample, which are typically removed from the animal and then subsequently analyzed for some non-food related purpose (i.e., the biological samples such as whole blood, plasma, serum, saliva, urine, cerebrospinal fluid are components from an animal where analysis is performed to assess pathology or health of the animal), while fruit and vegetable juices are analyzed as to whether they are edible.  
Further, both fruit and vegetable juices are foods, where fruit juices comprise water with simple sugars, while vegetable juices comprise water, soluble sugars, fiber and 
For claim 10, the Markush grouping of “meat, produce, processed food, dairy products, poultry products, pharmaceutical process streams, bulk drug substance, and final drug product” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the alternatives are diverse materials that are foods and industrial chemicals.  
That is, materials such as meat, produce, processed food, dairy products, poultry products are food related (nutritive) materials from different sources (animal and vegetable), where there are sub-sourced materials coming from different animals (e.g., different animal meat, different poultry meat), different parts of the animal (animal tissue (i.e., meat) animal excretions (i.e., milk derived products)) and sub-sourced poultry products (poultry meat (tissue) versus eggs).  That is, these material are to be eaten for nutritive purposes.
Conversely, pharmaceutical products (process streams, bulk drugs, and final products) are generally industrial (pharmaceutical) chemical synthesis materials.  In general, none of the pharmaceutical process streams, bulk drugs, and final products are 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 U.S.C. §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 6-9 are rejected under 35 U.S.C. §§ 102(a)(1) as anticipated by Hansson, J. (“Microfluidic Blood Sample Preparation for Rapid Sepsis Diagnostics,” Licentiate Thesis in Biological Physics, January 2012; pp. 1-52; cited in the IDS dated 6/26/2019).
Regarding claims 1, 2 and 6-9, Hansson teaches methods for microfluidic based sample preparation strategies, capable of isolating bacteria from whole blood for rapid sepsis diagnostics (Abstract).  Bacterial strains causing sepsis include both gram positive and gram negative bacteria, where the most common gram positive bacteria are Staphylococcus aureus and Streptococcus pneumoniae, while the most common gram negative bacteria are Escherichia coli, Klebsiella, Pseudomonas, and Enterobacter spp. (page 5, paragraph 1).
Hansson teaches methods for fast and efficient sample preparation that can isolate bacteria from whole blood by using microfluidic techniques with potential to be incorporated in “lab on a chip” (LOC) system (Abstract).  Hansson teaches development of high throughput bacteria isolation, which includes selective lysis of blood cells (Abstract).  Hansson teaches developing a novel microfluidic based sample preparation strategy to continuously isolate bacteria from whole blood for downstream analysis (Abstract).

Whole blood is continuously mixed with saponin for primary lysis, followed by osmotic shock in water (Abstract).  Complete lysis of all blood cells was obtained, while more than 80% of the bacteria were readily recovered for downstream processing (Abstract).
A microfluidic device was designed for this two-step lysis procedure using a meander channel design with staggered herringbone structures on top, all fabricated in PDMS (page 23, paragraph 2; see Fig. 15a, below).    

    PNG
    media_image1.png
    233
    514
    media_image1.png
    Greyscale


The performance of the microfluidic selective cell lysis was made by comparing PBS control (no lysis), only osmotic shock (no saponin), and saponin and osmotic shock, where both osmotic shock and saponin treatment show >80% bacteria recovery while saponin is needed to completely lyse the blood cells (page 23, last paragraph; Fig. 15b).  
Hansson teaches that with new bacteria isolation methods, improved manufacturing techniques and microfluidic components, such combined elements offer the potential for affordable and effective sample preparation for subsequent pathogen identification, all in an automated LOC format (Abstract).
In view of the above, Hansson anticipates claims 1, 2 and 6-9.

Claim Rejections - 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 10, 12-15, 20 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Hansson, as applied to claims 1, 2 and 6-9, above, further in view of Link et al. (U.S. PGPUB 2008/0003142; 2008 cited in the IDS dated).
The teachings of Hansson, above, are herein relied and anticipate claims 1, 2 and 6-9.  As indicated above, Hansson and teaches methods for processing samples within a microfluidic system that selectively lyses non-microbial cells while keeping bacterial cells intact.
Although Hansson teaches the use of blood samples in the process and existing identification techniques in the art, Hansson does not teach that the microorganism is identified in the sample (claims 3 and 4), does not teach a waste collection stage (claim 5) and that the sample is selected from meat, produce, process food, dairy products, poultry products etc. (claim 10).  Hansson also does not teach concentrating the sample (claim 16).  Further, Hansson does not teach that prior to lysing, sample components larger than the microorganism are separated and removed from the sample, where separation is achieved by passing the sample in the microfluidic device through a linear array of posts via deterministic lateral displacement.
Regarding claims 3-5, Link teaches methods for utilizing an integrated, modular microfluidic device to perform biological, chemical and diagnostic assays in identifying cells (e.g., bacteria, fungi, plant and animal cells) within a sample (Abstract, paragraphs 11, 12, 204-207, 301 and 317).  Link teaches that the microfluidic device can include one 
Regarding claims 3, 4, 12 and 13, Link further teaches that the microfluidic device can also include one or more detection modules, typically within the main channel, where molecules, cells, small molecules or particles are to be detected, identified or measured (paragraph 204). The molecules, cells, small molecules or particles can be examined one at a time, and the characteristic is detected or measured optically (paragraph 204).  The detection module is in communication with one or more detection apparatuses, where the apparatuses can be optical or electrical detectors or combinations thereof (e.g., optical waveguides, microscopes, diodes, light stimulating devices, (e.g., lasers), photo multiplier tubes, and processors (e.g., computers and software), and combinations thereof), which cooperate to detect a signal representative of a characteristic and to determine and direct the measurement or the sorting action at the sorting module (paragraph 204).   Other detection techniques can also be employed (paragraph 204).  
Regarding claims 3 and 12-14, Link teaches that the term “determining,” as used herein, generally refers to the analysis or measurement of a species, for example, quantitatively or qualitatively, and/or the detection of the presence or absence of the species (paragraph 205).  Examples of suitable techniques include, but are not limited to, spectroscopy such as infrared, absorption, fluorescence, UV/visible, FTIR (“Fourier Transform Infrared Spectroscopy”), or Raman; gravimetric techniques (subjecting the 
Link teaches that a detection module is within, communicating or coincident with a portion of the main channel at or downstream of the inlet module and, in sorting embodiments, at, proximate to, or upstream of, the sorting module or branch point (paragraph 206).  The sorting module may be located immediately downstream of the detection module or it may be separated by a suitable distance consistent with the size of the molecules, the channel dimensions and the detection system (paragraph 206).  Detection modules used for detecting molecules and cells have a cross-sectional area large enough to allow a desired molecule, cells, bead, or particles to pass through without being substantially slowed down relative to the flow carrying it (paragraph 207).  The dimensions of the detection module are influenced by the nature of the sample under study and, in particular, by the size of the cells under study (paragraph 207).  
In view of the above, link teaches the identification of microorganisms by determining the presence of the microorganism or species of microorganism within the sample based on infrared spectrometric devices.  Further, Link teaches the use of providing data associated with the analysis to a computer device for determination of the one or more microorganism species. 
Regarding claim 10, Link teaches that the sample can be processed food samples or pharmaceuticals (paragraph 385; claim 37).
Regarding claims 20 and 22, Link teaches separation techniques known in the art.  Link teaches that particles in solution are usually separated according to size by exclusion or hydrodynamic chromatography (paragraph 323).  In hydrodynamic chromatography, 
A person of ordinary skill in the art would have been motivated to combine the Hansson process and device with the Link separation, identification and determination modular stages that include apparatuses within the Link microfluidic device since both Hansson and Link are involved in cell biology-microbiology diagnostic micro-assay development that include microfluidic devices, and that it was known in the art to utilize different separation and detection methods within such microfluidic devices in identifying microorganisms such as bacteria.  
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the Link modular stages that include the separation, identification and determination modules within the Hansson method and device since in doing so would provide an advantage to the Hansson device by providing intact purified bacteria that can then be analyzed by known detection methods and analytical equipment (e.g., “plug and play” modules on the device) in order to identify bacterial species by infrared spectroscopy and then be able to store such data into a computer for subsequent data analysis.
Regarding claim 15, Based on the Link teachings, utilizing infrared spectroscopy (FTIR) and the use of computers and software, it would have been within the purview of 
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Hansson and Link, as applied to claims 1-10, 12-15, 20 and 22, above, further in view of Sun et al. (Lab Chip, Vol. 12, pp. 3952–3960; 7/4/2012; cited in the IDS dated 5/17/2019).
The teachings of Hansson and Link, above, are herein relied.  As indicated above, Hansson and Link teach known separation methods and the modularization of such methods into microfluidic devices in which materials are separated by size. 
Although Hansson and Link teach the above, they do not explicitly teach that the separation and removal of sample components comprises passing the sample through a channel with a spiral path within the microfluidic device.

A person of ordinary skill in the art would have been motivated to combine the Hansson and Link purification steps with the spiral microfluidic path of Sun since the references are involved in cell biology-microbiology diagnostic micro-assay development that include microfluidic devices, and that it was known in the art to utilize different sample separation methods and techniques within such microfluidic devices in identifying microorganisms such as bacteria.  
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the spiral microfluidic path of Sun into the method of Hansson and Link since in doing so would provide an advantage to Hansson and Link method by providing within the method a separation system that is known for increased detection sensitivity, high separation efficiency, and a significant enrichment factor by utilizing particular geometries of microfluidic systems that will lead to equilibrium separation at a high flow rate, where such particular geometries also include microscale spiral or double spiral, which can completely separate the particle or cell mixture by size based on the differential migration.
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
Claims 3-5, 10, 11 and 16-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Hansson, as applied to claims 1, 2 and 6-9, above, further in view of Klapperich et al. (U.S. PGPUB 2010/0203521; 2010 cited in the IDS dated 5/7/2019).
The teachings of Hansson, above, are herein relied.  As indicated above, Hansson and teaches methods for processing samples within a microfluidic system that selectively lyses non-microbial cells while keeping bacterial cells intact.
Although Hansson teaches the use of blood samples in the process and existing identification techniques in the art, Hansson does not teach that the microorganism is identified in the sample (claims 3 and 4), does not teach a waste collection stage (claim 5), that the sample is selected from meat, produce, process food, dairy products, poultry products etc. (claim 10) or the sample volume (claim 11).  Hansson also does not teach concentrating the sample (claim 16), the selective lysing is achieved by passing the sample through a stationary microporous surface (claim 17), the microporous surface has the claimed pore sizes (claim 18), as well as a monolithic structure that includes microporous surfaces (claim 19).
Klapperich teaches diagnostic methods utilizing microfluidic (i.e., lab on a chip) devices for the lysis of cells (Abstract).
Regarding claims 3 and 4, Klapperich teaches that a number of different diagnostic tests to be performed from untreated biological samples is allowed, where the untreated biological samples contain cells (e.g., bacterial cells, microorganisms, viruses, plant cells, and mammalian cells; paragraph 159).  The microfluidic device can function as a portable disease surveillance device, a portable device to allow design of personalized medical 
Regarding claim 5, Klapperich teaches that the microfluidic device is modular where in addition to lysis and purification-separation modules, the device also include a waste well (i.e., a waste collection stage; paragraph 68).  
Regarding claims 10 and 11, Klapperich teaches that the biological sample can be any material that either contains or is suspected to contain cells (paragraph 294).  Such samples include blood, serum, sputum, saliva, urine, stool, bone marrow, consumable food/drink stuff, soil, water, or any other material that can be either directly added to the channel of the microfluidic device as disclosed herein or mixed with a small amount of buffer reagent to make the sample liquid enough to enter the channel (paragraphs 132, 156 and 294).  
Klapperich also teaches that the sample solution volumes vary, but are in the range of about 1000 microliters (μl) to about 50 mL (paragraph 265).  Klapperich also teaches the sample volume is in the range of about 10 μl to about 1000 μl (paragraph 265). 
Regarding claim 16, Klapperich teaches that the microfluidic channel can be used as a filter for bacterial enrichment instead of bacteria lysis (paragraph 102).  Klapperich teaches that bacteria are collected in front of the monolith filter, where the bacteria can then be recovered and collected from the filter to enrich the concentration of the bacteria 
Regarding claims 17-19, Klapperich teaches the microfluidic device can comprise a cell-lysis module that allows cell lysis of a variety of different cells (e.g., mammalian cells and plant cells; i.e., non-microbial cells; paragraph 36).  The microfluidic device can also further comprise a solid-phase extraction module (paragraph 37).  
Klapperich teaches the microfluidic device can have microfluidic channels filled with a porous monolith embedded with carbon particles where the interior space of the microfluidic channel of the device can be filled with 100% or less with the porous polymer embedded with carbon particles (paragraph 245).  In the regions not comprising the porous monolith embedded with carbon particles, the regions can comprise a porous polymer without carbon particles, where the regions not comprising the polymer monolith can be continuous or non-continuous (paragraph 245).  Accordingly, any suitable filling of the microfluidic channel with the porous polymer monolith comprising carbon particles can be used (paragraph 245).  
Klapperich teaches that the microfluidic device can further comprise a filter membrane, where an outlet of the filter membrane is connected to the inlet of the inlet of the channel comprising the monolith, and where a sample can be passed through the filter membrane prior to the channel comprising the monolith and therefore enrich for microorganisms within a biological sample (paragraph 55). 
Klapperich teaches that the microorganisms which have been collected on the filter membrane can be harvested and subsequently passed through the channel comprising 
Klapperich teaches the methods of the cell lysis also allows for cell lysis of a variety of cells from a biological sample, in particular biological samples that have low concentration of cells and/or a variety of different cell types within the biological sample (paragraph 49).  The biological sample may comprise a variety of different cells (e.g., a combination of different mammalian cells, microorganisms, and different types of bacteria, each having very distinct characteristics; paragraph 49).   The biological sample may comprise both gram-positive and gram-negative bacteria with a variety of different sizes, ranging from 0.1-2.0 μm in diameter and approximately 1-10 μm in length (paragraph 49).  In view of the above, the microporous surface has pores having diameters from 1-10 μm.
Klapperich also teaches that the microfluidic device can have monoliths with polymer-embedded carbon particles (e.g., carbon nanotubes), comprising a polymer matrix with at least one channel (paragraph 38).  Klapperich provides a microfluidic device that comprises a channel that has an inlet, an outlet, and an internal space with a surface between the inlet and the outlet; (b) a first porous polymer monolith comprising a first monomer within the internal space, where the porous polymer monolith comprises a second monomer and (c) a second porous polymer monolith impregnated with carbon 
A person of ordinary skill in the art would have been motivated to combine the Hansson purification method and device with the microfluidic device of Klapperich, since both Hansson and Klapperich are involved in cell biology-microbiology diagnostic micro-assay development that include microfluidic devices, and that it was known in the art to utilize different sample concentration, filtration and separation methods and techniques within such microfluidic devices in identifying microorganisms such as bacteria.  
A person of ordinary skill in the art would have had a reasonable expectation of success in combining Hansson and Klapperich, since in doing so would provide an advantage to Hansson by expanding its purification methods and devices to alternative separation approaches that are well known in the art that are now applied within microfluidic devices.
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631